EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lindsay Volpenhein Cutie (713-229-1476) on 16 November 2021.

The application has been amended as follows: 
Please Amend independent claim 1 to further recite “wherein at least one of the one or more tuning additives is a water soluble salt selected from the group consisting of potassium bromide, calcium bromide, sodium bromide, and any combination thereof and Tassoc is greater than Tassoc'”;
Please Amend independent claim 11 to further recite “wherein at least one of the one or more tuning additives is a water soluble salt selected from the group consisting of potassium bromide, calcium bromide, sodium bromide, and any combination thereof and Tassoc is greater than Tassoc'”;
Please Amend independent claim 18 to further recite “wherein at least one of the one or more tuning additives is a water soluble salt selected from the group consisting of potassium bromide, calcium bromide, sodium bromide, and any combination thereof and Tassoc is greater than Tassoc'”;
Please cancel claim 22 as being redundant with the changes to independent claim 1.
That is, claims should recite:
“1. (Currently Amended) A method comprising: 
providing a treatment fluid that comprises 
an aqueous base fluid, 
one or more polymers that comprise a water soluble polymeric backbone having one or more hydrophobic moieties attached to the polymer backbone, wherein the polymer exhibits thermoassociation at a first temperature Tassoc, and 
one or more tuning additives that changes the temperature at which at least one of the polymers exhibits thermoassociation from Tassoc to a second temperature Tassoc′, wherein at least one of the one or more tuning additives is an anionic surfactant and Tassoc is less than Tassoc′, or wherein at least one of the one or more tuning additives is a cationic surfactant and Tassoc is greater than Tassoc′, or wherein at least one of the one or more tuning additives is a water soluble salt selected from the group consisting of potassium bromide, calcium bromide, sodium bromide, and any combination thereof and Tassoc is greater than Tassoc′; and 
introducing the treatment fluid into a portion of a subterranean formation.”

“11. (Currently Amended) A method comprising: 
providing a drilling fluid that comprises 
an aqueous base fluid, 
one or more polymers that comprise a water soluble polymeric backbone having one or more hydrophobic moieties attached to the polymer backbone, wherein the polymer exhibits thermoassociation at a first temperature Tassoc, and 
one or more tuning additives that changes the temperature at which at least one of the polymers exhibits thermoassociation from Tassoc to a second temperature Tassoc′, wherein at least one of the one or more tuning additives is an anionic surfactant and Tassoc is less than Tassoc′, or wherein at least one of the one or more tuning additives is a cationic surfactant and Tassoc is greater than Tassoc′, or wherein at least one of the one or more tuning additives is a water soluble salt selected from the group consisting of potassium bromide, calcium bromide, sodium bromide, and any combination thereof and Tassoc is greater than Tassoc′; and  Attorney Docket No. 2018-IPM-102494 Ul US (063718.8628)
using the treatment fluid to drill at least a portion of a well bore in a portion of a subterranean formation.”

18. (Currently Amended) A method comprising: 
providing a treatment fluid that comprises 
an aqueous base fluid, 
one or more polymers that comprise a water soluble polymeric backbone having one or more hydrophobic moieties attached to the polymer backbone, wherein the polymeric backbone is selected from the group consisting of: guar, tamarind, a polyacrylate, a polyacrylamide, a polyanhydride, a polyether, a polyester, a polyamide, a polyvinylalcohol, a polysaccharide, an alginate, a cellulose, any copolymer thereof, any derivative thereof, and any combination thereof, and 
one or more tuning additives selected from the group consisting of: a water soluble salt, a surfactant, a solvent, a pH adjusting additive, a hydrophobe, and any combination thereof that changes the temperature at which at least one of the polymers exhibits thermoassociation from Tassoc to a second temperature Tassoc′, wherein at least one of the one or more tuning additives is an anionic surfactant and Tassoc is less than Tassoc′, or wherein at least one  Attorney Docket No. 2018-IPM-102494 Ul US (063718.8628)of the one or more tuning additives is a cationic surfactant and Tassoc is greater than Tassoc′, or wherein at least one of the one or more tuning additives is a water soluble salt selected from the group consisting of potassium bromide, calcium bromide, sodium bromide, and any combination thereof and Tassoc is greater than Tassoc′; and 
introducing the treatment fluid into a portion of a subterranean formation.”

“22. (Cancelled)”

Election/Restrictions
Claims 1-5, 9-13, and 16-21 are allowable. The restriction requirement for the Species of operation; tuning additive; and change to Tassoc, as set forth in the Office action mailed on 11 June 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11 June 2021 is withdrawn.  claims 1-6, 8-14, and 16-21 are allowable.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Amendments filed 28 October 2021 have been fully considered and requires wherein the tuning additive is either an anionic surfactant and Tassoc′ > Tassoc; or a cationic surfactant and Tassoc′ < Tassoc.  The Examiner Amendment as above now requires wherein alternatively the tuning additive is a potassium, calcium, or sodium bromide and Tassoc′ < Tassoc.
As above, regarding the water soluble salts such as potassium chloride, calcium chloride, and sodium chloride, the Office observes that Drochon discloses “In addition to the surfactant and the hydrophobically-modified polymer, the fluid of the invention can comprise salts including, for example, inorganic salts such as the chlorides of ammonium, sodium and potassium present in concentrations of about 1 to about 10 wt %” ([0063]) as part of the system demonstrating a lower critical solution temperature (LCST) (abstract).  This appears very similar to the disclosed chloride salts, stating “Examples of water soluble salts that may be suitable include, but are not limited to, potassium chloride, calcium chloride, potassium bromide, calcium bromide, sodium chloride, sodium bromide, and the like” (p.8, lines 12-14) and Example 1, where potassium chloride salt is used to lower Tassoc (p.15).  Accordingly, this embodiment was recommended to be stricken via Examiner’s Amendment.
assoc; the cationic surfactant which lowers Tassoc; and the bromide salts which lower Tassoc, there is no Prior Art of record that discloses or teaches providing these chemicals in a manner that would operate this way on a water soluble polymer having hydrophobic moieties within a subterranean treatment fluid.  These chemical effects appear particularized to the claimed structures and properties.  For example, although Maroy (2004/0266629) (cited previously) teaches including chemicals which exhibit Lower Critical Solution Temperature (LCST) behavior (i.e., lowering Tassoc), Maroy fails to teach these for cationic surfactants and for bromide salts, specifically.  Similarly, Smith (2010/0081586) (cited previously) teaches including nonionic surfactants to raise the association temperature (claims), but for hydrophilic polymers (abstract).  Only one with the benefit of the current disclosure would have a reasonable expectation of success of using the claimed chemicals in the claimed manner to have the claimed effects.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674